
	
		II
		Calendar No. 443
		112th CONGRESS
		2d Session
		S. 3304
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2012
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			July 10, 2012
			Reported by Mrs. Boxer,
			 without amendment
		
		A BILL
		To redesignate the Environmental Protection Agency
		  Headquarters located at 1200 Pennsylvania Avenue N.W. in Washington, D.C., as
		  the William Jefferson Clinton Federal Building, to redesignate
		  the Federal building and United States Courthouse located at 200 East Wall
		  Street in Midland, Texas, as the George H.W. Bush and George W. Bush
		  United States Courthouse and George Mahon Federal Building, and to
		  designate the Federal building housing the Bureau of Alcohol, Tobacco, Firearms
		  and Explosives Headquarters located at 99 New York Avenue N.E., Washington,
		  D.C., as the Eliot Ness ATF Building, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Federal Buildings Designation Act
			 of 2012.
		2.Environmental
			 Protection Agency Headquarters
			(a)RedesignationThe
			 Environmental Protection Agency Headquarters located at 1200 Pennsylvania
			 Avenue N.W. in Washington, D.C., known as the Ariel Rios Building, shall be
			 known and redesignated as the William Jefferson Clinton Federal
			 Building.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the Environmental Protection Agency Headquarters referred to
			 in subsection (a) shall be deemed to be a reference to the William
			 Jefferson Clinton Federal Building.
			3.George H.W. Bush
			 and George W. Bush United States Courthouse and George Mahon Federal
			 Building
			(a)RedesignationThe
			 Federal building and United States Courthouse located at 200 East Wall Street
			 in Midland, Texas, known as the George Mahon Federal Building, shall be known
			 and redesignated as the George H.W. Bush and George W. Bush United
			 States Courthouse and George Mahon Federal Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Federal building
			 and United States Courthouse referred to in subsection (a) shall be deemed to
			 be a reference to the George H.W. Bush and George W. Bush United States
			 Courthouse and George Mahon Federal Building.
			4.Eliot Ness ATF
			 Building
			(a)In
			 general
				(1)DesignationThe
			 Federal building housing the Bureau of Alcohol, Tobacco, Firearms and
			 Explosives Headquarters located at 99 New York Avenue N.E. in Washington, D.C.,
			 shall be known and designated as the Eliot Ness ATF
			 Building.
				(2)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the Federal building referred to in paragraph (1) shall be
			 deemed to be a reference to the Eliot Ness ATF Building.
				(b)Reflecting
			 pool
				(1)DesignationThe
			 reflecting pool located on the grounds of the Federal building described in
			 subsection (a) shall be known and designated as the Ariel Rios
			 Reflecting Pool.
				(2)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the reflecting pool referred to in paragraph (1) shall be
			 deemed to be a reference to the Ariel Rios Reflecting
			 Pool.
				
	
		July 10, 2012
		Reported without amendment
	
